Case 1:20-cv-22471-DPG Document 63 Entered on FLSD Docket 10/12/2020 Page 1 of 16




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                 MIAMI DIVISION

                      Case No.: 20-cv-22471-GAYLES/Otazo-Reyes


  NORTH AMERICAN SUGAR INDUSTRIES
  INC.,

                     Plaintiff,

  v.

  XINJIANG GOLDWIND SCIENCE & TECHNOLOGY
  CO., LTD., GOLDWIND INTERNATIONAL
  HOLDINGS (HK) LTD., DSV AIR & SEA INC.,
  BBC CHARTERING USA, LLC, and
  BBC CHARTERING SINGAPORE PTE LTD.,

                     Defendants.
                                                    /



            BBC’S OPPOSITION TO PLAINTIFF’S MOTIONS (1) FOR LEAVE TO
             CONDUCT JURISDICTIONAL DISCOVERY AND (2) TO STAY THE
           BRIEFING SCHEDULE ON THE PERSONAL JURISDICTION MOTIONS




                                             AKERMAN LLP
                                             Three Brickell City Centre
                                             98 Southeast Seventh Street, Suite 1100
                                             Miami, FL 33131
                                             Tel.: 305-374-5600
                                             Fax: 305-349-4656

                                             Attorneys for Defendants
                                             BBC Chartering USA, LLC and
                                             BBC Chartering Singapore Pte Ltd.


  October 12, 2020



  55003053;1
Case 1:20-cv-22471-DPG Document 63 Entered on FLSD Docket 10/12/2020 Page 2 of 16




           Defendants BBC Chartering USA, LLC (“BBC USA”) and BBC Chartering Singapore

  Pte Ltd. (“BBC Singapore”) (each a “BBC Defendant” and jointly “BBC Defendants”) submit

  this opposition to the motions of North American Sugar Industries Inc. (“Plaintiff”) (a) for leave

  to conduct jurisdictional discovery (ECF No. 59), and (b) to stay the briefing schedule on the

  personal jurisdiction motions filed by the BBC Defendants and the other defendants (ECF No.

  60).

                                              Introduction

           Although a district court should allow a plaintiff to take jurisdictional discovery in

  appropriate circumstances – when there are legitimate factual issues bearing on a jurisdictional

  motion, plaintiff has identified specific discovery it needs concerning outcome-determinative

  facts, and there is no serious question as to the court’s subject matter jurisdiction – such

  circumstances are not present in this case, particularly as to the BBC Defendants.

           The BBC Defendants submitted, with their motion to dismiss for lack of personal

  jurisdiction, declarations and the relevant actual shipping documents, disclosing and evidencing

  their respective involvement and Florida contacts, or lack thereof, in connection with the two

  shipments on which the claims in this case are based. Plaintiff, in support of its motion for leave

  to take discovery, submitted (through a declaration of a researcher with no involvement in the

  events of this case) four printouts from a commercial website purporting to summarize details of

  those shipments. Those summaries contain glaring material errors, as shown below, and

  therefore do not rebut or raise legitimate factual questions about the shipments’ details as shown

  in the actual, official and authentic shipping documents that BBC Singapore – which acted as

  agent for the carrier on both voyages – submitted.




  55003053;1
Case 1:20-cv-22471-DPG Document 63 Entered on FLSD Docket 10/12/2020 Page 3 of 16




           Additionally, Plaintiff fails to identify the specific facts it wishes to discover from the

  BBC Defendants, instead asserting that it wants to inquire about any and all contacts by the BBC

  Defendants with Florida. Nor does Plaintiff specify the discovery methods it would use –

  document requests, interrogatories or oral depositions. Instead, Plaintiff seeks open-ended leave

  to take any and all jurisdiction-related discovery, from non-parties as well as all defendants, and

  by any means, including “remote depositions” (assuming they are available) (ECF No. 59 at 1).

  That is a classic “fishing expedition,” which is never appropriate, especially when, as in this

  case, a pending motion to dismiss raises a serious challenge to the Court’s subject-matter

  jurisdiction (among other dismissal grounds).1

           For the reasons discussed below, the Court should deny Plaintiff’s request to take

  discovery from the BBC Defendants. As to Plaintiff’s related motion (ECF No. 60) to stay the

  briefing on the three pending personal jurisdiction motions, the Court instead should stay the

  personal jurisdiction motions entirely – including whether any discovery for those motions is

  appropriate – until the Court has decided defendants’ joint dismissal motion.2 The briefing on the

  joint dismissal motion is proceeding as scheduled, with Plaintiff’s opposition due on October 14,

  2020 (see ECF No. 60, ¶ 2).

                                              Legal Standard

           Federal courts have the power to order jurisdictional discovery, Eaton v. Dorchester

  Dev., Inc., 692 F.2d 727, 729 (11th Cir. 1982), and should do so when specific information a



  1
    In their joint motion to dismiss (ECF No. 54), defendants assert, among other things, that the
  Court lacks subject-matter jurisdiction both because Plaintiff lacks Article III standing and
  because Plaintiff relinquished its claim to its creditors and the bankruptcy court in its 2019
  bankruptcy.
  2
    Today, Defendants filed their joint motion to stay the personal jurisdiction motions entirely
  pending the Court’s decision on defendants’ joint motion to dismiss.

                                                    -2-
  55003053;1
Case 1:20-cv-22471-DPG Document 63 Entered on FLSD Docket 10/12/2020 Page 4 of 16




  plaintiff seeks, “if it exists, would give rise to jurisdiction.” RMS Titanic, Inc. v. Kingsmen

  Creatives, Ltd., 579 Fed. Appx. 779, 790 (11th Cir. 2014). See also Chudasama v. Mazda Motor

  Corp., 123 F.3d 1353, 1367 (11th Cir. 1997) (“Resolution of a pretrial motion that turns on

  findings of fact – for example, a motion to dismiss for lack of personal jurisdiction pursuant to

  Fed. R. Civ. P. 12(b)(2) – may require some limited discovery before a meaningful ruling can be

  made.”) (italics added). Plaintiffs therefore have “a qualified right to conduct jurisdictional

  discovery.” Posner v. Essex Ins. Co., Ltd., 178 F.3d 1209, 1214 n.7 (11th Cir. 1999) (italics

  added).

            Because the right is qualified, jurisdictional discovery is not appropriate in every case.

  There must be a “genuine dispute on a material jurisdictional fact to warrant jurisdictional

  discovery.” Serra-Cruz v. Carnival Corp., 400 F. Supp. 3d 1354, 1363 (S.D. Fla. 2019) (citing

  Peruyero v. Airbus S.A.S., 83 F. Supp. 3d 1283, 1290 (S.D. Fla. 2014), and Yepez v. Regent

  Seven Seas Cruises, No. 10-23920-CIV, 2011 WL 3439943, at *1 (S.D. Fla. Aug. 5, 2011)). See

  also RMS Titanic, 579 Fed. Appx. at 791 (district court did not abuse its discretion in denying

  jurisdictional discovery where “the facts [plaintiff] sought would not have affected the district

  court’s jurisdiction”); Deane v. Royal Caribbean Cruises, Ltd. et al., No. 19-cv-23127 (Gayles,

  J.), Paperless Order, ECF No. 33 (Dec. 10, 2019) – a ruling plaintiff cited in its motion (ECF No.

  59 at 7) – in which this Court denied jurisdictional discovery where “Plaintiff fail[ed] to establish

  a genuine factual dispute that must be resolved for the Court to determine whether it has personal

  jurisdiction over Defendants,” and “Plaintiff fail[ed] to specify what information could or should

  be discovered through jurisdictional discovery that would affect the Court’s jurisdictional

  analysis”) (internal quotations and citations omitted).




                                                    -3-
  55003053;1
Case 1:20-cv-22471-DPG Document 63 Entered on FLSD Docket 10/12/2020 Page 5 of 16




           Illustrating that that the right to jurisdictional discovery is qualified, the Eleventh Circuit

  in some cases has reversed a trial court’s denial of jurisdictional discovery, e.g., Eaton (ordering

  discovery of facts bearing on subject-matter jurisdiction), and in other cases has affirmed such

  denial, e.g., RMS Titanic, supra; and Posner v. Essex Ins. Co., Ltd., 178, F.3d 1209, 1214 n.7

  (11th Cir. 1999) (upholding district court’s denial of personal jurisdiction discovery where

  plaintiffs “failed to specify what they thought could or should be discovered”). As shown below,

  discovery concerning personal jurisdiction as to the BBC Defendants is neither necessary nor

  appropriate because Plaintiff has not raised a genuine dispute on a material fact that would

  warrant discovery and has not specified the discovery it would take.

                                               ARGUMENT

  A.       The BBC Entities Have Already Submitted
           the Actual Relevant Documents and Information

           BBC Singapore submitted with its Rule 12(b)(2) motion the actual shipping documents,

  along with a detailed declaration of its Managing Director, which evidence: (a) the actual ships’

  itineraries and other details of the two shipments involved in this case; (b) BBC Singapore’s role

  as agent for the carrier (shipowner) in both voyages; and (c) its connections (or lack thereof) with

  Florida and the U.S., both as to the two voyages in question and generally. (ECF No. 50-1

  [Schoennmann Decl.]; ECF No. 50-2 through ECF No. 50-6 [shipping documents].)

           BBC USA submitted a detailed declaration of its President: (a) attesting that it did not act

  as agent for the two voyages (rather, BBC Singapore did); (b) attesting that it had no

  involvement in either shipment; and (c) describing its contacts with Florida (or lack thereof) and

  with the U.S. in connection with other shipments, unrelated to the ones involved in this case.

  (ECF No. 49-1 [Petersen Decl.].)




                                                    -4-
  55003053;1
Case 1:20-cv-22471-DPG Document 63 Entered on FLSD Docket 10/12/2020 Page 6 of 16




           In its motion for leave to take jurisdictional discovery, Plaintiff submits nothing to rebut

  or question any of the documents or information that BBC Singapore or BBC USA submitted.3

  The four documents that plaintiff submitted are demonstrably inaccurate, as shown in Point B

  below, and raise no factual disputes that the Court must resolve in deciding whether it has

  personal jurisdiction over either BBC Defendant.

  B.       Plaintiff Relies on Inaccurate Information

           In support of its motion to take jurisdictional discovery, Plaintiff submitted four

  documents, through the declaration of a researcher unaffiliated with any party or other entity that

  was involved in the two shipments in question (ECF No. 59-1 [Auerbach Decl. with exhibits]).

  The documents are not actual or official shipping documents; rather, they’re printouts from a

  commercial website, panjiva.com, which collects data on shipments worldwide and publishes

  summaries for subscribers (Auerbach Decl. ¶ 3). Exhibits A-1 and A-2 each summarize

  information from two “house” bills of lading for goods carried by the BBC Moonstone, and

  Exhibits A-3 and A-4 do likewise for the BBC Jade. These panjiva.com summaries contain

  blatant material inaccuracies.

           All four summaries state that the “Port of Unlading” is “Port Of Entry-Miami Seaport,

  Miami, Florida.” In fact, as the official U.S. Customs clearing documents state for both



  3
     In a footnote, Plaintiff notes that the BBC Defendants state that the carrier for both ships was
  BBC Chartering Carriers GmbH (“BBC Carriers”), but claims that “submissions to the U.S.
  Customs” identify the carrier for the BBC Jade by the Standard Carrier Alpha Code “BBCH,”
  which corresponds to BBC Chartering & Logistic GmbH & Co. KG (“BBC Logistic”) (D.E. 59
  at 14 n.13 [citing Auerbach Decl. Ex’s A-3 and A-4]). Not only does Plaintiff rely on
  demonstrably inaccurate (and hearsay) documents to cite this supposed discrepancy (Point B
  above), but, even if BBC Logistic rather than BBC Carriers had been the carrier for the BBC
  Jade (though it was not), that would be irrelevant to whether the Court has personal jurisdiction
  over either BBC Defendant; BBC Chartering and BBC Logistic are both Germany-based
  affiliates of the BBC Defendants, and neither is named as a defendant in this case.

                                                   -5-
  55003053;1
Case 1:20-cv-22471-DPG Document 63 Entered on FLSD Docket 10/12/2020 Page 7 of 16




  shipments, the cargo was “IN TRANSIT” and therefore designated “FROB (Foreign Cargo to

  Remain on Board)” (ECF No. 50-5, page 2 of 4, boxes 16 and 30; ECF No. 50-6, Page 2 of 5,

  boxes 16 and 30).4

           Plaintiff evidently relied on this incorrect information in alleging in the complaint that

  “BBC Carriers issued a master bill of lading . . . to DSV which . . . misrepresented the shipment

  destination and port of unlading as Miami, Florida, and the Miami Seaport, respectively – in

  violation of U.S. law” (ECF No. 1 ¶ 122; see also id. ¶ 241 [alleging that all defendants

  conspired to hide that Cuba was the ultimate destination of the goods by “present[ing] false legal

  documentation . . . representing that the Goldwind Equipment would be unloaded in Miami”]).

  This is Plaintiff’s main contention in trying to establish a factual link, for purposes of long-arm

  jurisdiction, among the BBC Defendants, Florida, and the claim. But, the BBC Defendants

  showed beyond dispute, in their motion to dismiss for lack of personal jurisdiction, that

  Plaintiff’s “conspiracy” allegation is false, because all of BBC Singapore’s shipping documents

  – including the master bills of lading (issued by BBC Singapore as agent for BBC Carriers) and

  the U.S. Customs certifications – expressly stated that the goods’ destination was Puerto

  Carupano, Cuba (ECF No. 48 [motion] at 14 [and exhibits cited therein]). In its motion to take

  jurisdictional discovery, Plaintiff makes no mention of its complaint’s incendiary (and shown to

  be false) allegation that the BBC Defendants submitted any false documents to U.S. authorities

  in Florida.

           The route map in each of the panjiva.com summaries is also inaccurate. None shows that

  either ship docked in Cuba. The two maps for the BBC Moonstone show a route from China to



  4
     In this regard, each panjiva.com document is also internally inconsistent. In one place, it states
  that the place of unlading was Miami; lower on the same page, it states “true” for “FROB”
  (foreign cargo to remain on board). ECF No. 59-1 at pages 7, 11, 15 and 19 of 20.

                                                   -6-
  55003053;1
Case 1:20-cv-22471-DPG Document 63 Entered on FLSD Docket 10/12/2020 Page 8 of 16




  Miami to Mexico (ECF No. 59-1, pages 6 and 10 of 20). The two for the BBC Jade show a route

  from China to Miami (id., pages 14 and 18 of 20).

           The arrival dates for both ships are also incorrect in the panjiva.com summaries. They

  state that the BBC Moonstone arrived in Miami on February 3, 2019 (ECF No. 59-1, pages 6 and

  10 of 20). That is impossible, as the official U.S. Customs document that BBC Singapore

  submitted states that the cargo both arrived and was cleared in Miami four days earlier, on

  January 30, 2019 (ECF No. 50-6, page 2 of 5 [box 3 and red stamp, bottom right]). For the BBC

  Jade, the panjiva.com summaries state that it arrived in Miami on December 7, 2018 (ECF No.

  59-1, pages 14 and 18 of 20). That is highly doubtful on its face (and factually wrong), as U.S.

  Customs cleared that shipment on December 30, 2018 (ECF No. 50-5, page 2 of 4), which would

  mean, if panjiva.com’s reported December 7 arrival date were believed, that the ship stayed in

  the Miami port some 23 days, solely for cargo clearance. The complaint itself alleges, contrary to

  the panjiva.com summaries, that the BBC Jade arrived in Miami on December 30, 2018, and

  departed the next day, December 31 (ECF No. 1, ¶ 177 [table]).

           These obvious inaccuracies (among others) in the panjiva.com summaries may be

  partially explained by the fact that they are purportedly based on the “house” bills of lading (ECF

  No. 59-1, pages 6, 10, 14 and 18 of 20 [each stating: “Shipment Profile for House Bill of

  Lading”]). As Plaintiff alleges in the complaint, the “house” bill of lading is issued, not by the

  vessel operating common carrier, or VOCC (in this case, BBC Carriers through its agent BBC

  Singapore), but by the non-vessel operating common carrier, or NVOCC (in this case, DSV Air

  & Sea A/S, or its agent) (ECF No. 1, ¶ 100). BBC Singapore submitted the “master” bills of

  lading that it, as agent for the VOCC, actually issued (ECF No. 50-3 and 50-4) (see also ECF

  No. 1, ¶ 100 [defining “master” bill of lading]). The master bill of lading for the BBC Jade states,



                                                  -7-
  55003053;1
Case 1:20-cv-22471-DPG Document 63 Entered on FLSD Docket 10/12/2020 Page 9 of 16




  for example, that BBC Carriers was the carrier (ECF No. 50-3, p. 2 of 2 [lower left]) – contrary

  to plaintiff’s claim, based on the prefix to the bill of lading that someone other than BBC

  Singapore evidently tacked on, that the carrier was BBC Logistic (see page 5 n.3 above).

           The inadequacy of the panjiva.com summaries also shows that Plaintiff cannot make a

  prima facie case of personal jurisdiction as to the BBC Defendants, which is a further reason for

  denying Plaintiff’s request for jurisdictional discovery. When a defendant submits affidavits that

  contradict the jurisdictional allegations in the complaint – as the BBC Defendants have done –

  “the burden shifts back to the plaintiff to produce evidence supporting personal jurisdiction.”

  Stubbs v. Wyndham Nassau Resort & Crystal Palace Casino, 447 F.3d 1357, 1360 (11th Cir.

  2006). Plaintiff seeks discovery despite being unable to rebut the BBC Defendants’ declarations

  and documents. But, when a plaintiff fails to make a prima facie case of personal jurisdiction in

  the face of defendants’ affidavits and documents, it is not entitled to jurisdictional discovery. See

  Butler v. Sukhoi Co., 579 F.3d 1307, 1314 (11th Cir. 2009) (“Inasmuch as the complaint was

  insufficient as a matter of law to establish a prima facie case that the district court had [subject-

  matter] jurisdiction [under the Foreign Sovereign Immunities Act], the district court abused its

  discretion in allowing the case to proceed and granting discovery on the jurisdictional issue.”);

  Cold Smoke Capital, LLC v. Gross, 2012 WL 3612626 (N.D. Ga. 2012), at *8 (disallowing

  jurisdictional discovery where plaintiff did not make a “prima facie showing of personal

  jurisdiction” over defendants) (collecting cases).

           In sum, the supposedly “factual” material – the panjiva.com summaries – that Plaintiff

  submitted with its motion to take jurisdictional discovery from the BBC Defendants does nothing

  to show that Plaintiff legitimately needs any additional information concerning the shipments,

  beyond the actual and official shipping documents that BBC Singapore has already submitted.



                                                   -8-
  55003053;1
Case 1:20-cv-22471-DPG Document 63 Entered on FLSD Docket 10/12/2020 Page 10 of 16




   C.       Jurisdictional Discovery from the BBC Defendants Is Unnecessary

            Plaintiff does not show that any of the discovery it seeks from either BBC Defendant is

   relevant to or would affect the Court’s decision on whether it has personal jurisdiction over it.

            BBC USA. Plaintiff’s lead-off and main argument as to why it supposedly needs

   discovery from BBC USA is that “publicly available information regarding BBC USA’s

   operations casts doubt” on the declaration of BBC USA’s President, Per Petersen, that BBC USA

   was not the agent for and provided no logistical support or other services for either shipment in

   question (ECF No. 59 at 14; see also id. at 13 [quoting from Petersen decl.]). The “publicly

   available information” is a PDF, accessible on the website of BBC USA’s affiliate, BBC

   Carriers, which shows the positions of its more than 150 ships during October 2020 (id. n.13).5

   The PDF is divided into several geographic regions, one of which is “USA / Central America /

   Caribbean Sea / NCSA [North Coast South America],” which states: “(contact: Houston office).”

   The Houston office is that of BBC USA, as “agents” for BBC Carriers.6

            This document – a general statement to interested persons that, if they wish to inquire

   about chartering a vessel located in a given geographic area, they should contact the BBC

   Carriers affiliate in that area – does not contradict or raise doubts about Petersen’s specific

   statement, made under penalty of perjury, that BBC USA provided no services in connection

   with the BBC Moonstone or BBC Jade voyages at issue in this case. Plaintiff recognizes that this

   is the case and is simply speculating; Plaintiff states that, even if BBC USA was not the agent for

   these voyages, it “would have provided” services to the ships “once they fell within BBC USA’s




   5
        For the Court’s convenience we attach that PDF to this opposition as “Exhibit A.”
   6
     See the contact page for the Houston office on the BBC Carriers website, https://www.bbc-
   chartering.com/informations/contact/north-america/houston.html (last visited Oct. 11, 2020).

                                                    -9-
   55003053;1
Case 1:20-cv-22471-DPG Document 63 Entered on FLSD Docket 10/12/2020 Page 11 of 16




   regional ambit” (italics added) – using the conditional (and speculative) form “would have,” as it

   did in its complaint (ECF No. 1 ¶¶ 112, 158).

            Further, while each vessel was in Florida, it was serviced by an unrelated ship’s agent,

   Seaport Hub Agencies, Inc., as stated in the U.S. Customs certifications (ECF No. 50-5, page 2

   of 4, box 7 and ECF No. 50-6, page 2 of 5, box 7). This is consistent with Petersen’s declaration,

   in that the ships were serviced by an independent agent (not by BBC USA) while they were in

   the Miami port.7

            Plaintiff claims to need discovery concerning equipment – unrelated to the wind power

   equipment delivered to Cuba that is the subject of this case – that was also loaded on the BBC

   Moonstone in China, stayed on the ship while in Florida and Cuba, and ultimately was delivered

   to Port Arthur, Texas (ECF No. 59 at 14-15).8 Plaintiff wants to know whether BBC USA had

   any involvement in Florida concerning that unrelated equipment (id.). That information is

   irrelevant, however, and therefore discovery of it is unnecessary, because plaintiff’s claim does

   not arise from equipment that was neither destined for nor delivered to Cuba.9

            Plaintiff submits nothing to rebut or question Petersen’s statement that BBC USA has no

   office or employees in Florida. Plaintiff nevertheless wants to take discovery from BBC USA

   concerning “BBC USA’s other relevant contacts with Florida” (ECF No. 59 at 15). This is a


   7
    That Seaport Hub Agencies, Inc. is unaffiliated with the BBC Defendants is clear from its
   website, https://www.seaportagencies.com/seaport-agencies (last visited Oct. 11, 2020).
   8
     BBC USA is located in Bellaire, TX (in the Houston area), about 97 miles from Port Arthur
   (ECF No. 49-1 [Petersen Decl.], ¶ 4).
   9
      In a footnote, Plaintiff states that “BBC Singapore appears to have attached only the first two
   pages of the [U.S. Customs] Clearance Statement” that refers to the part of the BBC
   Moonstone’s cargo that was bound for Texas (ECF No. 59 at 15 n.14). The page to which
   Plaintiff refers is “Page 2 of 2” of the U.S. Customs form, which merely contains printed
   instructions and space for any information that doesn’t fit on Page 1 of 2. We submit that page –
   which contains no additional information – via the supplementary declaration of Mr.
   Schoennmann, attached as “Exhibit B.”

                                                   - 10 -
   55003053;1
Case 1:20-cv-22471-DPG Document 63 Entered on FLSD Docket 10/12/2020 Page 12 of 16




   classic “fishing expedition.” See Wolf v. Celebrity Cruises, Inc., 683 Fed. Appx. 786, 792 (11th

   Cir. 2017) (jurisdictional discovery “should not serve as fishing expeditions, and, as such, are

   appropriate only when a party demonstrates that it can supplement its jurisdictional allegations

   through discovery”) (internal quotations and citation omitted).10

            BBC Singapore. Plaintiff begins its section on BBC Singapore by asserting that “BBC

   Singapore’s declaration largely supports the Court’s exercise of personal jurisdiction” (ECF No.

   59 at 16) (italics in original), and proceeds to explain why BBC Singapore’s contacts with

   Florida – as described in the declaration and shipping documents that BBC Singapore submitted

   – supposedly are sufficient to establish long-arm jurisdiction over it. If that is what Plaintiff

   believes, then it does not need any jurisdictional discovery from BBC Singapore.

            Plaintiff nevertheless asks for discovery for two reasons, neither of which is valid. First,

   plaintiff claims that the Schoennmann declaration and the shipping documents are inconsistent as

   to which entity – BBC Carriers or BBC Singapore – issued the master bills of lading (ECF No.

   59 at 17). That is incorrect. BBC Singapore’s submissions are consistent and clear that BBC

   Singapore issued the master bills of lading as agent for and in the name of BBC Carriers. The

   bills of lading are on the printed form of BBC Carriers, the VOCC (ECF No. 50-3 and 50-4); its

   website is printed on them (www.bbc-chartering.com); and the bill of lading terms are available

   on that website (under “BL Terms”). Schoennmann stated very clearly in his declaration that

   BBC Singapore customarily acts, and acted in this case, as the agent for BBC Carriers (ECF No.



   10
       See also Schuchardt v. President of the United States, 839 F.3d 336, 353 (3d Cir. 2018)
   (“[j]urisdictional discovery is not a license for the parties to engage in a fishing expedition)
   (internal quotations and citation omitted); Atlantis Hydroponics, Inc. v. International Growers
   Supply, Inc., 915 F. Supp. 2d 1365, 1380 (N.D. Ga. 2013) (“The purpose of jurisdictional
   discovery is to ascertain the truth of the allegations or facts underlying the assertion of personal
   jurisdiction. It is not a vehicle for a fishing expedition in hopes that discovery will sustain the
   exercise of personal jurisdiction.”) (internal quotations and citation omitted).

                                                    - 11 -
   55003053;1
Case 1:20-cv-22471-DPG Document 63 Entered on FLSD Docket 10/12/2020 Page 13 of 16




   50-1, ¶¶ 6-8, 11, 13, 20). And the BBC Defendants’ motion also states that BBC Singapore

   issued the master bills of lading “in its role as agent” (ECF No. 48 at 6). Plaintiff is trying to

   manufacture a factual question where none exists.

            Second, plaintiff wants to discover why BBC Singapore considered and described the

   ships’ stops in Miami as “incidental” (ECF No. 59 at 17). But, Schoennmann explained in his

   declaration why the ships stopped in the port of Miami: “because the cargo, which consisted in

   part of U.S.-manufactured goods, needed to clear U.S. customs in the U.S.,” as required by the

   cargo owners, not by BBC Singapore or the carrier, BBC Carriers (ECF No. 50-1, ¶ 20). The

   word “incidental” does not appear in Schoennmann’s declaration; it appears (twice) in the BBC

   Defendants’ motion and brief (ECF No. 48 at 6, 19). The facts that the ships stopped in Miami

   and why they did so are not in dispute; Plaintiff is merely raising legal arguments concerning

   those facts.

            Having no valid specific reason to seek discovery from BBC Singapore, Plaintiff resorts,

   as it does with respect to BBC USA, to making a generalized and broad request for discovery of

   any and all contacts between BBC Singapore and Florida (ECF No. 59 at 17-18). That is

   unnecessary because, as Plaintiff itself led off its section on BBC Singapore, BBC Singapore has

   submitted proof that it acted as agent for the two voyages in question. The dispute is not about

   the jurisdictional facts, therefore; rather, it is a legal dispute over whether, under the operative

   facts already disclosed by BBC Singapore, the Court may exercise personal jurisdiction over

   BBC Singapore.


   D.       Plaintiff Does Not Specify What Discovery It Would Take

            Not only does Plaintiff fail to identify valid and specific areas of factual dispute relevant

   to whether the Court has personal jurisdiction over either BBC Defendant (as discussed above),


                                                    - 12 -
   55003053;1
Case 1:20-cv-22471-DPG Document 63 Entered on FLSD Docket 10/12/2020 Page 14 of 16




   but in addition, plaintiff does not specify the discovery methods it would pursue or any limits on

   how it would pursue them (other than proposing a 60-day discovery period).

            On the contrary, plaintiff seemingly wishes to reserve for itself the ability to pursue any

   and all discovery methods, including “remote depositions” and “third-party discovery,” without

   any limits on methods or specific topics (ECF No. 59 at 1). Plaintiff’s failure to state what

   specific documents it would seek, what interrogatories it would propound, what person(s) –

   parties or non-parties – it would seek to remotely depose, and on what topics, is itself a reason to

   deny its request for discovery. Hinkle v. Cirrus Design Corp., 775 Fed. Appx. 545, 550 (11th

   Cir. 2019) (affirming denial of discovery when plaintiffs “did not explain in their filings in the

   district court, or in this court, what facts or even what type of facts they wish to discover if given

   the opportunity”); Jessop v. Penn Nat’l Gaming, Inc., No. 6:18-cv-1741-Orl-37DCI, 2019 WL

   960031, at *2 (M.D. Fla. Jan. 25, 2019) (denying motion for jurisdictional discovery where

   “Plaintiff does not describe the type (e.g., interrogatories, requests for production, depositions) or

   the scope of discovery it believes is necessary under the circumstances of this case”).

            Even if the Court concluded that there is a valid reason for Plaintiff to take some limited

   jurisdictional discovery as to the BBC Defendants – which they deny (as discussed above) – the

   Court should not grant Plaintiff a “blank check” to do so. Especially when, as in this case,

   defendants have raised a serious challenge to the Court’s subject-matter jurisdiction (see page 2,

   notes 1 and 2 above), the Court should not allow Plaintiff to burden the BBC Defendants with

   broad discovery requests; any such discovery should be strictly limited to specific and

   legitimately disputed facts bearing on the motion, and by the discovery method that is the least

   intrusive and burdensome. See Chudasma, 123 F.3d at 1368 (because discovery imposes heavy

   burdens on the parties and the court, which “does nothing but waste the resources of the



                                                    - 13 -
   55003053;1
Case 1:20-cv-22471-DPG Document 63 Entered on FLSD Docket 10/12/2020 Page 15 of 16




   litigants” when the claim is subject to dismissal, “the district court should rule on the [dismissal]

   motion before entering discovery orders, if possible”).

   E.       Plaintiff’s Separate Motion to Stay Further
            Briefing on the Personal Jurisdiction Motions

            In its second and related motion, Plaintiff asks the Court to stay further briefing on

   defendants’ three separate personal jurisdiction motions “pending the Court’s disposition of

   American Sugar’s motion for leave to conduct jurisdictional discovery” (ECF No. 60 at 1).

            The BBC Defendants’ position concerning that motion is as stated in defendants’ joint

   motion, filed today, to stay the jurisdictional motions in their entirety – not just the briefing, but

   also plaintiff’s motion to take jurisdictional discovery – until the Court has decided defendants’

   joint motion to dismiss, in which defendants assert (among other dismissal grounds) that the

   Court lacks subject-matter jurisdiction.

                                                Conclusion

            For the foregoing reasons, the Court should deny Plaintiff’s motion to conduct discovery

   concerning personal jurisdiction as to either BBC Defendant.

            With regard to Plaintiff’s related motion to stay the briefing schedule on all defendants’

   personal jurisdiction motions, the Court should stay those motions entirely, including

   consideration of whether jurisdictional discovery is appropriate in this case, until the Court has

   decided defendants’ joint motion to dismiss (ECF No. 54). Alternatively, the Court should deny

   Plaintiff’s motion to stay and require it to respond to the personal jurisdiction motions without

   taking any discovery before it files such oppositions.11



   11
      If, once the personal jurisdiction motions are fully briefed, the Court should determine that it
   needs additional facts to decide them, it could direct at that time the specific facts to be
   discovered, from what persons, and by what methods.

                                                    - 14 -
   55003053;1
Case 1:20-cv-22471-DPG Document 63 Entered on FLSD Docket 10/12/2020 Page 16 of 16




   Dated: October 12, 2020
                                               AKERMAN LLP
                                               Three Brickell City Centre
                                               98 Southeast Seventh Street, Suite 1100
                                               Miami, Florida 33131
                                               Telephone: (305) 374-5600
                                               Facsimile: (305) 349-4654

                                               By: /s/ Naim S. Surgeon
                                               Pedro A. Freyre
                                               Florida Bar No.: 192140
                                               Email: pedro.freyre@akerman.com
                                               Naim S. Surgeon
                                               Florida Bar No.: 101682
                                               Email: naim.surgeon@akerman.com

                                               Martin Domb (app. pro hac vice pending)
                                               martin.domb@akerman.com
                                               AKERMAN LLP
                                               520 Madison Avenue, 20th Floor
                                               New York, NY 10022
                                               Tel. (212) 880-3800
                                               Fax (212) 880-8965

                                               Attorneys for Defendants
                                               BBC Chartering USA, LLC and
                                               BBC Chartering Singapore Pte Ltd.




                                      - 15 -
   55003053;1
